UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2014(Unaudited) DWS Variable NAV Money Fund Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 14.2% Banco del Estado de Chile: 0.24%, 11/4/2014 0.25%, 11/12/2014 0.42%, 8/13/2014 Bank of Nova Scotia, 0.24%, 7/7/2014 Commonwealth Bank of Australia, 144A, 3.5%, 3/19/2015 DNB Bank ASA, 0.225%, 7/16/2014 DZ Bank AG, 0.27%, 11/7/2014 Fortis Bank SA, 0.18%, 7/2/2014 International Business Machines Corp., 0.875%, 10/31/2014 Mizuho Bank Ltd., 0.21%, 7/15/2014 Nordea Bank AB, 144A, 3.7%, 11/13/2014 Total Certificates of Deposit and Bank Notes (Cost $15,827,502) Collateralized Mortgage Obligation 0.9% Resimac MBS Trust, "A2", Series 2013-1, 144A, 0.453% **, 3/7/2015 (Cost $1,000,000) Commercial Paper 61.7% Issued at Discount * 46.8% Albion Capital Corp. SA: 0.13%, 6/2/2014 0.16%, 6/16/2014 Antalis U.S. Funding Corp., 144A, 0.1%, 6/4/2014 Apple, Inc., 0.18%, 2/10/2015 Bedford Row Funding Corp., 144A, 0.32%, 12/17/2014 CAFCO LLC, 144A, 0.07%, 6/2/2014 Caisse Centrale Desjardins, 0.15%, 6/30/2014 CNPC Finance HK Ltd.: 144A, 0.36%, 6/3/2014 144A, 0.36%, 6/5/2014 Dexia Credit Local: 0.27%, 8/25/2014 0.27%, 9/4/2014 Hannover Funding Co., LLC: 0.16%, 6/6/2014 0.16%, 6/24/2014 0.18%, 7/17/2014 Lloyds TSB Bank PLC, 0.06%, 6/2/2014 Manhattan Asset Funding Co., LLC, 144A, 0.16%, 6/27/2014 Matchpoint Master Trust, 0.1%, 6/4/2014 MetLife Short Term Funding LLC, 144A, 0.22%, 9/15/2014 Natixis U.S. Finance Co., LLC, 0.09%, 6/2/2014 Nordea Bank AB, 0.205%, 6/9/2014 Rabobank U.S.A. Financial Corp., 0.21%, 10/15/2014 Regency Markets No. 1 LLC, 144A, 0.12%, 6/6/2014 Sinopec Century Bright Capital Investment Ltd., 0.33%, 6/11/2014 Standard Chartered Bank: 0.27%, 8/4/2014 0.28%, 11/19/2014 Starbird Funding Corp., 144A, 0.09%, 6/2/2014 Suncorp-Metway Ltd., 0.28%, 7/2/2014 Issued at Par ** 14.9% ANZ New Zealand International Ltd., 144A, 0.21%, 1/12/2015 ASB Finance Ltd., 144A, 0.264%, 10/9/2014 Australia and New Zealand Banking Group Ltd., 144A, 0.23%, 4/30/2015 Bank of Montreal, 0.181%, 8/14/2014 Bank of Nova Scotia, 0.27%, 1/13/2015 Barton Capital LLC, 144A, 0.181%, 11/18/2014 BNZ International Funding Ltd., 144A, 0.243%, 2/2/2015 Caisse Centrale Desjardins, 144A, 0.227%, 1/26/2015 DNB Bank ASA, 0.19%, 8/11/2014 Natixis, 0.22%, 3/3/2015 Royal Bank of Canada, 0.26%, 12/11/2014 Versailles Commercial Paper LLC, 144A, 0.211%, 7/16/2014 Total Commercial Paper (Cost $69,012,247) Short-Term Notes ** 10.4% ANZ New Zealand International Ltd., 0.476%, 1/29/2015 Australia & New Zealand Banking Group Ltd., 144A, 0.327%, 5/18/2015 Bank of Nova Scotia, 0.27%, 9/3/2014 Canadian Imperial Bank of Commerce, 0.33%, 4/18/2019 Commonwealth Bank of Australia, 144A, 0.506%, 1/29/2015 Jets Stadium Development LLC, 144A, 0.13%, 6/6/2014 JPMorgan Chase Bank NA, 0.347%, 6/22/2015 Svenska Handelsbanken AB, 144A, 0.308%, 10/3/2014 Wells Fargo Bank NA, 0.333%, 7/22/2014 Total Short-Term Notes (Cost $11,652,336) Municipal Investments 3.5% Cuyahoga County, OH, Health Care Facility Revenue, AM McGregor Home Project, Series A, 0.07% ***, 5/1/2049, LOC: Northern Trust Co. Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.07% ***, 4/1/2033, LOC: Northern Trust Co. New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series B,0.11% ***, 11/1/2049, LOC: Wells Fargo Bank NA Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.15% ***, 5/1/2041, LIQ: Barclays Bank PLC Total Municipal Investments (Cost $3,945,000) Time Deposit 3.6% Credit Agricole Corporate & Investment Bank, 0.07%, 6/2/2014 (Cost $4,000,000) Repurchase Agreement 1.8% BNP Paribas, 0.24%, dated 4/17/2014, to be repurchased at $2,003,720 on 1/21/2015 (a) (Cost $2,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $107,437,085) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2014. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of May 31, 2014. † The cost for federal income tax purposes was $107,437,085.At May 31, 2014, net unrealized depreciation for all securities based on tax cost was $1,959.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,170 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,129. (a) Collateralized by $1,778,843 Bank of America Corp., with the various coupon rates from 5.625-6.5%, with various maturity dates of 8/1/2016-2/7/2042 with a value of $2,112,891. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Investments in Securities (b) $
